DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the response received on 06 July 2022.
Claim 7 has been canceled in the response received 06 July 2022.
Claim 2 has been previously canceled. 
Claims 1 and 3-6 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2022, has been entered.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1 and 3-4 are directed to a system, claim 5 is directed to a method, and claim 6 is directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of vehicle searching.  Specifically, representative claim 5 recites the abstract idea of: .
storing operating feel characteristic information associating a vehicle ID uniquely identifying each of a plurality of vehicles with information indicating an operating feel perceived by a user during a driving operation of the vehicle; 
storing desire information associating the vehicle ID with information indicating a driving tendency which a lender of the vehicle desires with respect to the user to be a renter of the vehicle; 
comparing driving characteristic information and the operating feel characteristics information with each other and searching, among the plurality of vehicles, one or more vehicles having a degree of matching with the driving tendency of the user that exceeds a threshold; and 
comparing the driving characteristics information and the desire information with each other and searching, among the plurality of vehicles, one or more vehicles having a sum of a degree of matching with the driving tendency of the user and a degree of matching with a desire of the lender that exceeds a threshold;
wherein the driving characteristic information indicating a driving tendency of the user is obtained by acquiring captured images of the vehicle interior before and after use of the vehicle by the user, and estimating a stain or damage to the vehicle interior based on a difference between the captured images of the vehicle interior before and after the use of the vehicle by the user,
wherein the operating feel characteristic information includes dynamic response characteristics of the vehicle with respect to an operation input from the user, and 
wherein the dynamic response characteristics include any of a magnitude of force required to operate operating members of the vehicle, turning characteristics of the vehicle with respect to an operation of a steering wheel by the user, suspension response characteristics of the vehicle, and sensitivity of an engine response with respect to an accelerator operation. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 5 recites the abstract idea of vehicle searching as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claim specifically recites a vehicle search and the steps that include storing the operating feel characteristic information associated with vehicles, storing desire information, comparing the operating feel characteristic information with each other and searching vehicles that have a degree of matching, comparing the driving characteristic information and the desire information with each other and searching the vehicles that have a sum of a degree of matching with the driving tendency of the user and a degree of matching with a desire of the lender that exceeds a threshold, thereby making this a sales activity or behavior.  Thus, representative claim 5 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 5 includes the additional elements of a computer. This additional element individually and in combination does not integrate the exception into the practical application because is merely being used to apply the abstract idea using a generic computer.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 5 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element recited in the independent claim 5 is recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 5 is ineligible.
Independent claim 1 is similar in nature and independent claim 6 is parallel in nature to representative claim 5 and Step 2A, Prong 1 analysis is the same as above for representative claim 5.  It is noted that in independent claim 1 includes the additional elements of an analysis system and independent claim 6 includes the additional element of a non-transitory computer readable medium storing a vehicle search program thereon. The Applicant’s specification does not provide any discussion or description of an analysis system in claim 1, and a non-transitory computer readable medium storing a vehicle search program thereon in claim 6, as being anything other than generic elements. Thus, the claimed additional elements of claims 1 and 6 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 1 and 6 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 1 and 6, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 1 and 6 are ineligible. 
Dependent claims 3-4 do not aid in the eligibility of the independent claim 1.  The claims of 3-4 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claim 4 includes the additional element of sensors.  Applicant’s specification does not provide any discussion or description of sensors as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claim 4 is directed towards an abstract idea. Additionally, the additional elements of claim 4, considered individually and in combination, does not provide an inventive concept because it merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 3-4 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Puente, J., et al. (PGP No. US 2015/0206206 A1), in view of Vercollone, J., et al. (PGP No. US 2015/0287130 A1), and Bentley, I., et al. (PGP No. US 2008/0195435 A1). 

Claim 1-
Puente discloses a system, comprising: 
	 a vehicle search system (Puente, see: paragraph [0027] disclosing “system 100”; and see: paragraph [0059] disclosing “the service provider computer 120 may be configured to determine whether the selected vehicles associated with the consumer devices 214/216/218 match any of the provided vehicles of the retailer computer(s) 144”); 
	a driving characteristic information analysis system (Puente, see: paragraph [0027] “system 100”; and see: paragraph [0062] discloses “memory 304 storing a driving analysis application 306”; and see: paragraph [0089] discloses “the respective driving analysis devices may provide vehicle operation information [i.e., driving characteristic information] about driving behavior of users operating the respective vehicle”); 
the driving characteristic information analysis system configured to (Puente, see: paragraph [0027] disclosing “system 100” and paragraph [0062] disclosing “memory 304 storing a driving analysis application 306”): 
transmit information obtained by the estimation to the vehicle search system as driving characteristic information (Puente, see: paragraph [0089] disclosing “flexible vehicle sharing server 820 may utilize the received vehicle operation information to determine a driving behavior profile for respective users”); 
the vehicles search system (Puente, see: paragraph [0027] disclosing “system 100”) configured to:
stores the driving characteristic information associating a user ID uniquely identifying the user with information indicating a driving tendency of the user (Puente, see: paragraph [0049] discloses “consumer profile associated with the consumer 101…may be stored in the service provider datastore 101” and “For example, each registered consumer may be associated with a consumer identifier [i.e., user ID uniquely identifying a user with information]”; and see: paragraph [0062] discloses “memory 304 storing a driving analysis application 306”; and see: paragraph [0089] discloses “the respective driving analysis devices may provide vehicle operation information [i.e., driving characteristic information] about driving behavior of users operating the respective vehicle. Vehicle operation information may include average vehicle speed information, speeding above a certain threshold….hard braking [i.e., driving tendency of a user]”);  
store operating feel characteristic information associating a vehicle ID uniquely identifying each of a plurality of vehicles with information indicating an operating feel perceived by the user during a driving operation of the vehicle (Puente, see: paragraph [0040] discloses “DBMS 128 stored in memory 124” and “variety of database models”; and see: paragraph [0048] “consumer module 132 may also be configured to receive, from the consumer device 102, one or more vehicle attributes that the consumer 101 may desire.” And “may include a make, a model, year, mileage, vehicle identification number”; and see: paragraph [0058] disclosing “server provider computer 120 may receive, from the retailer computers 144, vehicle identifiers associated with vehicles (from vehicle inventories 204/208/212)” and “may generate an association between the matching vehicle and consumer devices 214/216/218”; and see: paragraph [0095] disclosing “vehicles 810 may be monitored and/or recorded by the flexible vehicle sharing system 800” and “determinations may be based at least in part on timing and/or feedback” and “user may provide feedback regarding poor vehicle performance [i.e., operating feel perceived by the user during a driving operation of the vehicle]”); and 
store desire information associating the vehicle ID with information indicating a driving tendency which a lender of the vehicle desires with respect to a user to be a renter of the vehicle (Puente, see: paragraph [0042] discloses “The memory may also include a retailer module 130 [i.e., a third storage unit]”; and see: paragraph [0046] discloses “a retailer may actually be an individual vehicle owner [i.e., in association with a vehicle]” and “For instance, the individual may desire to offer his/her vehicle to the flexible vehicle sharing program.” And “Furthermore the individual may be presented an option to invite and or select particular consumer(s) 101 [i.e., a lender of the vehicle desires with respect to a user to be a renter of the vehicle] of the flexible vehicle sharing program that he/she is comfortable with driving the offered vehicle. To this end, the flexible vehicle sharing program enable a rating system to rate the reputations of drivers (e.g., consumers 101) registered in the program. A rating of a particular driver/consumer 101 may be determined based at least in part on driving habits, vehicle condition, timeliness of returning the vehicle, and/or any other type of information associated with the driver/consumer 101.”; and see: paragraph [0058] disclosing “server provider computer 120 may receive, from the retailer computers 144, vehicle identifiers associated with vehicles (from vehicle inventories 204/208/212)”); 
compare the driving characteristic information and the operating feel characteristic information with each other and search, among the plurality of vehicles, one or more vehicles having a matching with the driving tendency of the user (Puente, see: paragraph [0046] disclosing “A rating of a particular driver/consumer 101 may be determined based at least in part on driving habits, vehicle condition, timeliness of returning the vehicle, and/or any other type of information associated with the driver/consumer 101”; and see: paragraph [0059] discloses “service provider computer 120 may be configured to determine [i.e., a searching unit] whether the selected vehicles associated with the consumer devices 214/216/218 match any of the provider vehicles of the retailer computer(s)”; and see: paragraph [0060] discloses “display vehicle inventory that may be available to a consumer 110 (e.g., based on the consumer’s subscribed tier). The consumer may then select the desired vehicle from the available inventory.”; and see: paragraph [0089] discloses “the respective driving analysis devices may provide vehicle operation information [i.e., driving characteristic information] about driving behavior of users operating the respective vehicle. Vehicle operation information may include average vehicle speed information, speeding above a certain threshold….hard braking [i.e., driving tendency of a user]”); and 
compare the driving characteristic information and the desire information with each other and search, among the plurality of vehicles, one or more vehicles having the driving tendency of the user and a desire of the lender (Puente, see: paragraph [0046] disclosing “Furthermore the individual may be presented an option to invite and or select particular consumer(s) 101  of the flexible vehicle sharing program” and  “A rating of a particular driver/consumer 101 may be determined [i.e., a desire of the lender] based at least in part on driving habits, vehicle condition, timeliness of returning the vehicle, and/or any other type of information associated with the driver/consumer 101”; and see: paragraph [0059] discloses “service provider computer 120 may be configured to determine [i.e., a searching unit] whether the selected vehicles associated with the consumer devices 214/216/218 match any of the provider vehicles of the retailer computer(s)”) (Examiner’s note: The Examiner has interpreted that the claimed step of comparing, is a step of determining vehicles for a  user that would match the driving tendency of the user and the desire of the lender. The claim states that this step is comparing, although considering the manner that the claim is written, the claim is referring to the search unit being able to determine each of the driving characteristic information and the desire information, and searches amongst the inventory of a plurality of vehicles, not necessarily comparing the driving characteristic information and the desire information.), 
wherein the operating feel characteristic information includes dynamic response characteristics of the vehicle with respect to an operation input from the user (Puente, see: paragraph [0025] disclosing “monitoring, by the computer system, driving behavior of the first user by receiving vehicle operation data” and “comprising speed data, braking data, and user feedback data”; and see: paragraph [0067] disclosing “monitor the average acceleration and/or speed of the selected vehicle 148 while the consumer 101 is driving” and “may also be configured to track…the frequency and/or force with which the brakes are depressed, and/or any other driving characteristics associated with the consumer's 101 driving habits”; and see: paragraph [0068] disclosing “the driving analysis application 306 may be configured to periodically transmit updated driving characteristics [i.e., dynamic response characteristic] associated with the consumer 101 to the service provider computer(s) 120 (e.g., via the consumer module 132)”), and 
wherein the dynamic response characteristics include any of a magnitude of force required to operate operating members of the vehicle, turning characteristics of the vehicle with respect to an operation of a steering wheel by the user, suspension of response characteristics of the vehicle, and sensitivity of an engine response with respect to an accelerator operation (Puente, see:  paragraph [0067] disclosing “For instance, the driving analysis application 306 may be configured to monitor the average acceleration and/or speed of the selected vehicle 148 while the consumer 101 is driving. In certain embodiments, the driving analysis application 306 may also be configured to track the distance driven, the location of the vehicle, the frequency and/or force with which the brakes are depressed [i.e., dynamic response characteristics of any of a magnitude of force required to operate operating members of the vehicle] and/or any other driving characteristics associated with the consumer's 101 driving habits”) (Examiner’s comment:  It is noted that the Examiner is interpreting that any of a dynamic response characteristics are equivalent to at least one of a dynamic response characteristics.). 
Although Puente disclose a vehicle search system (Puente, see: paragraph [0059] disclosing “vehicles associated with the consumer devices 214/216/218 match any of the provided vehicles of the retailer computer(s) 144”), Puente does not disclose that the system can acquire captured images of the vehicles interior before and after the use of the vehicle and estimate a stain or damage by comparing the before and after images. Puente does not explicitly disclose: 
acquire captured images of a vehicle interior before and after use of the vehicle by a user; 
estimate a stain or damage to the vehicle interior based on a difference between the captured images of the vehicle interior before and after the user of the vehicle by the user; and 
transmit the information obtained by the estimation;
but Vercollone, however, does teach: 
acquire captured images of a vehicle interior before and after use of the vehicle by a use (Vercollone, see: paragraph [0035] teaching “system…for capturing and storing images that relate to the condition of a motor vehicle [i.e., driving characteristic information] at two different times, e.g., the condition of a rental motor vehicle before it is removed from a rental agency [i.e., before use of the vehicle] and after it is returned to the agency [i.e., after the use of the vehicle]”); 
estimate a stain or damage to the vehicle interior based on a difference between the captured images of the vehicle interior before and after the user of the vehicle by the user (Vercollone, see: paragraph [0035] teaching “system…for capturing and storing images that relate to the condition of a motor vehicle at two different times, e.g., the condition of a rental motor vehicle before it is removed from a rental agency [i.e., before use of the vehicle] and after it is returned to the agency [i.e., after the use of the vehicle]” and “capture the condition of the car with a time and location stamp to ensure that…damage is recorded and stored for review and/or comparison with previous or later acquired images”; and see: paragraph [0050] teaching “take any additional photos (e.g., the roof, internal damage [i.e., estimates a damage] to the vehicle]”);
transmit the information obtained by the estimation (Vercollone, see: paragraph [0050] teaching “take any additional photos (e.g., the roof, internal damage [i.e., estimates a damage] to the vehicle]”; and see: paragraph [0056] teaching “the photographs and other data can be stored locally on the electronic device 110 (e.g., within storage 103) and/or can be transmitted to one or more remote databases (e.g., servers 140 on the cloud 130, PC 150, tablet 160) for later access or review.)”).
This step of Vercollone is applicable to the system of Puente, as they both share characteristics and capabilities, namely, they are directed to storing conditions of rental vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puente to include the feature of acquires captured images of a vehicle interior before and after use of the vehicle by a user and estimates a strain or damage to the vehicle interior based on a difference between the captured images of the vehicle interior before and after the use of the vehicle by the user, as taught by Vercollone.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Puente to improve the speed and efficiency of tracking and identifying the condition of rental vehicles (Vercollone, see: paragraph [0017]). 
Although Puente does disclose a searching unit that can compare the driving characteristic information and the desire information and matching vehicles (Puente, see: paragraph [0059] discloses “service provider computer 120 may be configured to determine [i.e., a searching unit] whether the selected vehicles associated with the consumer devices 214/216/218 match any of the provider vehicles of the retailer computer(s)”), Puente does not disclose that the matching has a sum of a degree and that the degree of matching exceeds a threshold. Puente does not explicitly disclose: 
one or more vehicles having a sum of a degree of matching and a degree of matching that exceeds a threshold; 
but Bentley, however, does teach: 
one or more vehicles having a sum of a degree of matching and a degree of matching that exceeds a threshold (Bentley, see: paragraph [0135] teaches “values 206 for primary purchase factors 404 are searched, and a list of matching vehicles is identified and presented to consumer 104” and “matching algorithms [i.e., sum of a degree of matching] may be employed, but in one embodiment, a predetermined number of top-ranked vehicles are presented to consumer 104 (e.g., based on the sum of values 206 for primary purchase factors 404) [i.e., exceeds a threshold]”). 
This step of Bentley is applicable to the system of Puente, as they both share characteristics and capabilities, namely, they are directed to a researching vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puente to include a sum of a degree of matching and a degree of matching that exceeds a threshold, as taught by Bentley.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Puente to provide a more efficient and improved way for a user to remotely research and select a vehicle (see at least paragraph [0032] of Bentley).  

Claim 3-
Puente in view of Vercollone and Bentley teach the system according to claim 1, as described above. 
Puente further discloses: 
wherein the driving characteristic information indicating the driving tendency of the user includes evaluation information indicating an evaluation of the user made by the lender of the vehicle after the user previously rented and used the vehicle (Puente, see: paragraph [0042] discloses “The memory may also include a retailer module 130”; and see: paragraph [0046] discloses “a retailer may actually be an individual vehicle owner” and “For instance, the individual may desire to offer his/her vehicle to the flexible vehicle sharing program.” And “To this end, the flexible vehicle sharing program enable a rating system to rate the reputations of drivers (e.g., consumers 101) registered in the program. A rating of a particular driver/consumer 101 may be determined based at least in part on driving habits, vehicle condition, timeliness of returning the vehicle, and/or any other type of information associated with the driver/consumer 101.”; and see: paragraph [0089] discloses “the respective driving analysis devices may provide vehicle operation information [i.e., driving characteristic information] about driving behavior of users operating the respective vehicle”).

Claim 4-
Puente in view of Vercollone and Bentley teach the system according to any one of claim 1, as described above. 
Puente further discloses:
wherein the driving characteristic information indicating the driving tendency of the user includes history information of a driving state detected by sensors which detect a driving state of the vehicle when the user previously rented and used the vehicle (Puente, see: paragraph [0062] discloses “memory 304 storing a driving analysis application 306…may include one or more sensors capable of gathering information associated with a present environment of the driving analysis module(s)”; and see: paragraph [0089] discloses “the respective driving analysis devices may provide vehicle operation information [i.e., driving characteristic information] about driving behavior of users operating the respective vehicle. Vehicle operation information may include average vehicle speed information, speeding above a certain threshold….hard braking [i.e., driving tendency of a user]”; and see: paragraph [0089] discloses “may provide vehicle operation information [i.e., driving characteristic information] about driving behavior of users operating the respective vehicle”).


Claim 5-
Puente discloses a vehicle search method in which a computer system executes the steps of:
storing operating feel characteristic information association a vehicle ID uniquely identifying each of a plurality of vehicles with information indicating an operating feel perceived by a user during a driving operation of the vehicle (Puente, see: paragraph [0040] discloses “DBMS 128 stored in memory 124” and “variety of database models”; and see: paragraph [0048] disclosing “consumer module 132 may also be configured to receive, from the consumer device 102, one or more vehicle attributes that the consumer 101 may desire.” And “may include a make, a model, year, mileage, vehicle identification number”; and see: paragraph [0058] disclosing “server provider computer 120 may receive, from the retailer computers 144, vehicle identifiers associated with vehicles (from vehicle inventories 204/208/212)” and “ may generate an association between the matching vehicle and consumer devices 214/216/218”; and see: paragraph [0095] disclosing “vehicles 810 may be monitored and/or recorded by the flexible vehicle sharing system 800” and “determinations may be based at least in part on timing and/or feedback” and “user may provide feedback regarding poor vehicle performance [i.e., operating feel perceived by the user during a driving operation of the vehicle]”); 
storing desire information associating the vehicle ID with information indicating a driving tendency which a lender of the vehicle desires with respect to the user to be a renter of the vehicle (Puente, see: paragraph [0042] discloses “The memory may also include a retailer module 130 [i.e., a third storage unit]”; and see: paragraph [0046] discloses “a retailer may actually be an individual vehicle owner [i.e., in association with a vehicle]” and “For instance, the individual may desire to offer his/her vehicle to the flexible vehicle sharing program.” And “Furthermore the individual may be presented an option to invite and or select particular consumer(s) 101 [i.e., a lender of the vehicle desires with respect to a user to be a renter of the vehicle] of the flexible vehicle sharing program that he/she is comfortable with driving the offered vehicle. To this end, the flexible vehicle sharing program enable a rating system to rate the reputations of drivers [i.e., indicating a driving tendency] (e.g., consumers 101) registered in the program. A rating of a particular driver/consumer 101 may be determined based at least in part on driving habits, vehicle condition, timeliness of returning the vehicle, and/or any other type of information associated with the driver/consumer 101.”; and see: paragraph [0058] disclosing “server provider computer 120 may receive, from the retailer computers 144, vehicle identifiers associated with vehicles (from vehicle inventories 204/208/212); 
comparing driving characteristic information and the operating feel characteristic information with each other and searching, among the plurality of vehicles, one or more vehicles having a degree of matching with the driving tendency of the user that exceeds a threshold (Puente, see: paragraph [0046] disclosing “A rating of a particular driver/consumer 101 may be determined based at least in part on driving habits, vehicle condition, timeliness of returning the vehicle, and/or any other type of information associated with the driver/consumer 101”; and see: and see: paragraph [0058] disclosing “server provider computer 120 may receive, from the retailer computers 144, vehicle identifiers associated with vehicles (from vehicle inventories 204/208/212))”; and see: paragraph [0059] discloses “service provider computer 120 may be configured to determine whether the selected vehicles associated with the consumer devices 214/216/218 match any of the provider vehicles of the retailer computer(s) [i.e., comparing]”; and see: paragraph [0060] discloses “display vehicle inventory that may be available to a consumer 110 (e.g., based on the consumer’s subscribed tier). The consumer may then select the desired vehicle from the available inventory.”; and see: paragraph [0089] discloses “the respective driving analysis devices may provide vehicle operation information [i.e., driving characteristic information] about driving behavior of users operating the respective vehicle. Vehicle operation information may include average vehicle speed information, speeding above a certain threshold….hard braking [i.e., driving tendency of a user]”; and see: paragraph [0095] disclosing “vehicles 810 may be monitored and/or recorded by the flexible vehicle sharing system 800” and “determinations may be based at least in part on timing and/or feedback” and “user may provide feedback regarding poor vehicle performance [i.e., operating feel perceived by the user during a driving operation of the vehicle]”); and
comparing the driving characteristic information and the desire information with each other (Puente, see: paragraph [0046] disclosing “Furthermore the individual may be presented an option to invite and or select particular consumer(s) 101  of the flexible vehicle sharing program” and  “A rating of a particular driver/consumer 101 may be determined [i.e., a desire of the lender] based at least in part on driving habits, vehicle condition, timeliness of returning the vehicle, and/or any other type of information associated with the driver/consumer 101”; and see: paragraph [0058] disclosing “server provider computer 120 may receive, from the retailer computers 144, vehicle identifiers associated with vehicles (from vehicle inventories 204/208/212))”; and see: paragraph [0059] discloses “service provider computer 120 may be configured to determine [i.e., a searching unit] whether the selected vehicles associated with the consumer devices 214/216/218 match any of the provider vehicles of the retailer computer(s)”; and see: paragraph [0060] discloses “display vehicle inventory that may be available to a consumer 110 (e.g., based on the consumer’s subscribed tier). The consumer may then select the desired vehicle from the available inventory.”) (Examiner’s note: The Examiner has interpreted that the claimed step of comparing, is a step of determining vehicles for a user that would match the driving tendency of the user and the desire of the lender.) and searching, among the plurality of vehicles, one or more vehicles having a matching with the driving tendency of the user (Puente, see: paragraph [0059] discloses “service provider computer 120 may be configured to determine [i.e., a searching unit] whether the selected vehicles associated with the consumer devices 214/216/218 match any of the provider vehicles of the retailer computer(s)”);
wherein the driving characteristic information indicating a driving tendency of the user is obtained (Puente, see: paragraph [0049] discloses “consumer profile associated with the consumer 101…may be stored in the service provider datastore 101” and “For example, each registered consumer may be associated with a consumer identifier”; and see: paragraph [0062] discloses “memory 304 storing a driving analysis application 306”; and see: paragraph [0089] discloses “the respective driving analysis devices may provide vehicle operation information [i.e., driving characteristic information] about driving behavior of users operating the respective vehicle. Vehicle operation information may include average vehicle speed information, speeding above a certain threshold….hard braking [i.e., indicating a driving tendency of a user]”), 
wherein the operating feel characteristic information includes dynamic response characteristics of the vehicle with respect to an operation input from the user (Puente, see: paragraph [0025] disclosing “monitoring, by the computer system, driving behavior of the first user by receiving vehicle operation data” and “comprising speed data, braking data, and user feedback data”; and see: paragraph [0067] disclosing “monitor the average acceleration and/or speed of the selected vehicle 148 while the consumer 101 is driving” and “may also be configured to track…the frequency and/or force with which the brakes are depressed, and/or any other driving characteristics associated with the consumer's 101 driving habits”; and see: paragraph [0068] disclosing “the driving analysis application 306 may be configured to periodically transmit updated driving characteristics associated with the consumer 101 to the service provider computer(s) 120 (e.g., via the consumer module 132)”), and 
wherein the dynamic response characteristics include any of a magnitude of force required to operate operating members of the vehicle, turning characteristics of the vehicle with respect to an operation of a steering wheel by the user, suspension of response characteristics of the vehicle, and sensitivity of an engine response with respect to an accelerator operation (Puente, see:  paragraph [0067] disclosing “For instance, the driving analysis application 306 may be configured to monitor the average acceleration and/or speed of the selected vehicle 148 while the consumer 101 is driving. In certain embodiments, the driving analysis application 306 may also be configured to track the distance driven, the location of the vehicle, the frequency and/or force with which the brakes are depressed [i.e., dynamic response characteristics any of a magnitude of force required to operate operating members of the vehicle] and/or any other driving characteristics associated with the consumer's 101 driving habits”) (Examiner’s comment:  It is noted that the Examiner is interpreting that any of a dynamic response characteristics are equivalent to at least one of a dynamic response characteristics.).  
Although Puente disclose a vehicle search system (Puente, see: paragraph [0059] disclosing “the service provider computer 120 may be configured to determine whether the selected vehicles associated with the consumer devices 214/216/218 match any of the provided vehicles of the retailer computer(s) 144”), Puente does not disclose that the system can acquire captured images of the vehicles interior before and after the use of the vehicle and estimate a stain or damage by comparing the before and after images. Puente does not explicitly disclose: 
acquiring captured images of a vehicle interior before and after use of the vehicle by a user, and estimating a strain or damage to the vehicle interior based on a difference between the captured images of the vehicle interior before and after the user of the vehicle by the user;  
but Vercollone, however, does teach: 
acquiring captured images of a vehicle interior before and after use of the vehicle by a user, and estimating a strain or damage to the vehicle interior based on a difference between the captured images of the vehicle interior before and after the user of the vehicle by the user (Vercollone, see: paragraph [0035] teaching “system…for capturing and storing images that relate to the condition of a motor vehicle at two different times, e.g., the condition of a rental motor vehicle before it is removed from a rental agency [i.e., before user of the vehicle] and after it is returned to the agency [i.e., after the use of the vehicle]” and “capture the condition of the car with a time and location stamp to ensure that…damage is recorded and stored for review and/or comparison with previous or later acquired images”; and see: paragraph [0050] teaching “take any additional photos (e.g., the roof, internal damage [i.e., estimates a damage] to the vehicle]”). 
This step of Vercollone is applicable to the method of Puente, as they both share characteristics and capabilities, namely, they are directed to conditions of rental vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Puente to include the feature of acquires captured images of a vehicle interior before and after use of the vehicle by a user and estimates a strain or damage to the vehicle interior based on a difference between the captured images of the vehicle interior before and after the use of the vehicle by the user, as taught by Vercollone.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Puente to improve the speed and efficiency of tracking and identifying the condition of rental vehicles (Vercollone, see: paragraph [0017]). 
Although Puente does disclose a searching unit that can compare the driving characteristic information and the desire information and fine a matching vehicles (Puente, see: paragraph [0059] discloses “service provider computer 120 may be configured to determine [i.e., a searching unit] whether the selected vehicles associated with the consumer devices 214/216/218 match any of the provider vehicles of the retailer computer(s)”), Puente does not disclose that the matching has a sum of a degree and that the degree of matching exceeds a threshold. Puente does not explicitly disclose: 
one or more vehicles having a sum of a degree of matching and a degree of matching that exceeds a threshold; 
but Bentley, however, does teach: 
one or more vehicles having a sum of a degree of matching and a degree of matching that exceeds a threshold (Bentley, see: paragraph [0135] teaches “values 206 for primary purchase factors 404 are searched, and a list of matching vehicles is identified and presented to consumer 104” and “matching algorithms [i.e., sum of a degree of matching] may be employed, but in one embodiment, a predetermined number of top-ranked vehicles are presented to consumer 104 (e.g., based on the sum of values 206 for primary purchase factors 404) [i.e., exceeds a threshold]”). 
This step of Bentley is applicable to the method of Puente, as they both share characteristics and capabilities, namely, they are directed to a researching vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Puente to include a sum of a degree of matching and a degree of matching that exceeds a threshold, as taught by Bentley.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Puente to provide a more efficient and improved way for a user to remotely research and select a vehicle (see at least paragraph [0032] of Bentley).  

Regarding claim 6, claim 6 is directed to a product of manufacture. Claim 6 recites limitations that are parallel in nature to those addressed above for claim 5 which is directed towards a method. The Examiner recognizes that Claim 6 also includes the feature of a non-transitory computer readable medium storing a vehicle search program thereon (Puente, see: paragraph [0023] discloses “The system may have at least one processor and at least one memory storing computer-readable instructions”). Claim 6 is therefore rejected for the same reasons as set forth above for claim 5.  

Response to Arguments

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on  06 July 2022, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 7 of the remarks stating that the “dynamic response characteristics are then used to match a user to an appropriate vehicle that is best suited to the user’s particular driving style. Thus, Applicant respectfully submits that the elements of amended independent claims 1, 5 and 6 are integrated into a practical application,” the Examiner respectfully disagrees.  The claims were analyzed under Step 2A, Prong 1 of the 2019 PEG and the claims recite an abstract idea. The Examiner acknowledges the amendments to the independent claims, as well as the added limitations with the features of the dynamic response characteristics. However, even when considering the newly amended features, the claims are still directed to the abstract idea of vehicle searching, falling into the enumerated grouping of a certain of method organizing human activity, such as a sales behavior. Further, under Step 2A, Prong 2 of the 2019 PEG, the additional elements were considered individually and in combination and are not sufficient to integrate the abstract idea into a practical application. Even when considering the newly amended features of the dynamic response characteristics, the feature is part of the abstract idea and is not analyzed as an additional element, as it is not particularly claimed in technical manner.  Further, the additional element of the representative claim 5, which includes a computer, is claimed in a generic manner, and the abstract idea is merely applied by using a general purpose computer. For example, paragraph [0011] of the instant specification discloses: 
“The vehicle search system 10 is a computer system (for example, a web server)5 which performs processes related to reservation reception and search of a vehicle 80” 

When considering the additional elements that are included in independent claims 1 and 6, the additional elements considered individually and in combination, are not sufficient to integrate the abstract idea into a practical application. For example, claim 1 only includes the additional element of an analysis system,  and claim 6 includes the additional elements of a non-transitory computer readable medium storing a vehicle search program thereon. Claims 1 and 6 recite the additional elements in a generic manner and would not be sufficient to integrate the abstract idea into a practical application. The additional elements when considered individually and in combination with other claimed features, are merely claimed in a generic manner, carrying out general purpose computing functions, and also merely apply the abstract idea to a general purpose computer. Therefore, the Examiner maintains that the claims recite an abstract idea and do not recite additional elements that would be sufficient to integrate the abstract idea into a practical application. 
In response to the Applicant’s arguments found on page 7 of the remarks stating that “the system recited in the amended independent claim 1 and the method recited in independent claim 5 and 6 provide for significantly more than just ‘vehicle searching’ as alleged in the Office Action,” the Examiner respectfully disagrees. The Examiner acknowledges the newly amended features of claims1, 5, and 6, such as the feature of the dynamic response characteristics of the vehicle. However, under Step 2B of the 2019 PEG, the claims do not recite significantly more than the abstract idea itself. The additional elements, when considered individually and in combination with each other, do not provide an inventive concept because the additional elements are recited in a general or generic manner and are used to perform the claimed functions using the general use computer. Therefore, the Examiner maintains that the additional elements in this case, merely are applying the abstract idea using the generically recited computer and do not provide significantly more than the abstract idea itself, and maintains the 101 rejection.  

With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 06 July 2022 , have been fully considered but are not considered to be persuasive. 
In response to the Applicant’s arguments found on pages 7-8 of the remarks state that “Puente, Vercollone, and Bentley, either alone or in combination, fail to expressly or inherently disclose or make obvious the features of amended independent claims 1 and 5-6” and “fail to teach or reasonably suggest wherein the operating feel characteristic information includes dynamic response characteristics of the vehicle with respect to an operation input from the user, and wherein the dynamic response characteristics include any of a magnitude of force required to operate operating members of the vehicle, turning characteristics of the vehicle with respect to an operation of steering wheel by the user, suspension response characteristics of the vehicle, and sensitivity of an engine response with respect to an accelerator operation,” the Examiner respectfully disagrees.  The Examiner acknowledges the Applicant’s discrepancies regarding the references disclosing or teaching the amended claims.  However, even when considering the newly amended features of claims 1, 5, and 6, Puente discloses the limitations. For instance, Puente discloses the limitation of wherein the operating feel characteristic information includes dynamic response characteristics of the vehicle with respect to an operation input from the user. Puente describes the system may monitor the driving behavior of a particular user by receiving the data regarding the operation of a vehicle by the user. This data may include behavior such as how fast the user drives, braking habits, and the user feedback specifically (Puente, see: paragraph [0025]). Further, Puente explains that the system monitors average speeds and accelerations of the user while driving, as well as monitoring the force of braking or how often the user brakes (Puente, see: paragraph [0067]). The characteristics that Puente describes are specific inputs that are recorded of the user driver and the characteristics are dynamically shared with the system in response to how a user is operating the vehicle, which would encompass the limitation of dynamic response characteristics with respect to operation input from the user. Puente further discloses the newly added limitation of  wherein the dynamic response characteristics include any of a magnitude of force required to operate operating members of the vehicle, turning characteristics of the vehicle with respect to an operation of a steering wheel by the user, suspension of response characteristics of the vehicle, and sensitivity of an engine response with respect to an accelerator operation. As mentioned above, Puente discloses the dynamic response characteristics may include several behaviors of the driver, such as how fast the driver operates the vehicle, how often and force of braking of the vehicle, which is communicated back to the system. Puente specifically describes that the characteristics of the user driver can include the force and frequency of the braking of the vehicle in operation. When considering the claim language, the amended limitation is interpreted to mean at least one of a magnitude of force required to operate operating members of the vehicle, or turning characteristics of the vehicle with respect to an operation of a steering wheel, or suspension response characteristics of the vehicle, or sensitivity of an engine response with respect to an accelerator operation, as the claim language recites the dynamic response characteristics include any of. Therefore, Puente would encompass the amended limitation as described in paragraph [0067], describing the force of braking while the driver is operating the vehicle, as well as the accelerations of the driver while operating the vehicle, or any other type of driving characteristics of the driver while operating the vehicle. Therefore, the Examiner maintains that the reference of Puente discloses the amended claim limitations and maintains the 103 rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Ullrich, O., et al. (PGP No. US 2017/0200249 A1), describes techniques and a system for enabling an intelligent recommendation and presentation of demand-responsive transit services. The system may analyze the current user activities with respect to historically-based user transit behaviors in order to determine the user’s imminent transit demands. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.P./Examiner, Art Unit 3625                 

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625